Case 7:20-cv-01399-NSR Document 1-5 Filed 02/18/20 Page 1 of 3




                   EXHIBIT E

    Case 7:20-cv-01399-NSR Document 1-5 Filed 02/18/20 Page 2 of 3
       Case 7:20-cv-01399-NSR Document 1-5 Filed 02/18/20 Page 3 of 3



ATERES BAIS YAAKOV – SCHOOLS IN CLARKSTOWN - KEYS AND LOCATIONS

1 – The Hebrew Academy: PO                   K* – Felix V. Festa Middle School: R22
     315 N Main St, New City                     30 Parrott Rd, W Nyack
2 – Benim Scholastic Academy: H4             L – Clarkstown HS North: R22
     114 S Main St, New City                     151 Congers Rd, New City
3 –Adolph Schreiber Heb. Acad.: R22 & R40    M* – Clarkstown HS South: R40
     360 New Hempstead Rd, NC                     31 Demarest Mill Rd, W Nyack
4 - Reuben Gittleman Hebrew Day: H2          N* – A. MacArthur Barr Middle School: R15
     29 3rd St, #201, New City                    143 Church St, Nanuet
5* – Rockland Christian School: R15          O* – G. W. Miller Elementary School: R15
     4 Roosevelt Place, New City                   50 Blauvelt Rd, Nanuet
6 – Albertus Magnus High School: R22         P* – Highview Elementary School: R15
     798 NY 304, Bardonia                         24 Highview Ave, Nanuet
7* – St. Anthony School: R15                 Q*– Nanuet High School: R15
     34 W Nyack Rd, Nanuet                        103 Church St, Nanuet
8* – Blue Rock School: R40                   R* – Liberty Elementary School: R15
     110 Demarest Mill Rd, W Nyack                142 Lake Rd, Valley Cottage
9 – Rockland Country Day School: R22 & R40   S* – Valley Cottage Elementary School: R15
     34 Kings Hwy, Congers                        26 Lake Rd, Valley Cottage
10 – St. Paul’s School: R22                  T* – Nyack High School: R160
     365 Kings Hwy, Valley Cottage                360 Christian Herald Rd, Nyack
11* – New Square Girls School: R40           U* - Rockland BOCES: R22
     22 Addison Boyce Dr, New City                 65 Parrot Rd, W Nyack
A* – Bardonia Elementary School: R22
     31 Bardonia Rd, New City
B* – Lakewood Elementary School: R15
     77 Lakeland Ave, Congers
C* – Laurel Plains Elem. School: R22 & R40   * Schools on Ineligible Roads
     14 Teakwood Ln, New City                (Ineligible Roads are roads other than State
D* – Link IB World School: R40               or County major or secondary roads in the
     51 Red Hill Rd, New City                R-160, R-80, R-40, R-22, R-15, R-10, MF-1,
E* – Little Tor Elementary School: R15       MF-2 or MF-3 Districts, per Zoning Code
     56 Gregory St, New City                 section 290-20.I.)
F* – New City Elementary School: R22
     60 Crestwood Dr, New City
G – Strawtown Elementary School: R40
     413 Strawtown Rd, New City
H* – West Nyack Elementary School: R15
     661 W Nyack Rd, W Nyack
I* – Woodglen Elementary School: R22
     121 Phillips Hill Rd, New City
J – Birchwood Elementary School: R40
     214 Sickletown Rd, New City
